Title: To Thomas Jefferson from Steuben, 22 March [1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Monsieur
Nessons Ordnary ce 22 Mars [1781]

Pour donner a Votre Exellence le detail le plus exact de La situation de nos Affaires, je Vous envoie le Collo. Senf qui en est parfaitement instruit.
J’amais Scene n’a changé si subittement que la Notre Avant hier. A six heure du soir nous etions parfaitement persuadé de L’Arrivé de la flotte de nos Allies et a huit heures nous fument Instruit que cetais L’Ennemi.
Cette circonstence m’obligea de me replier, et de mettre les trouppes dans L’Ancienne position, tant de cette que de L’autre cé du Dismal swamb.
Le Marquis de la fayette partit hier de souffolk pour Williamsbourg; Des arrangement avec le General Muhlenberg ne me permettoit que de le suivre Aujourdhui et me Voici en Route pour le joindre a Williamsburg.
Dans ce moment je Viens de recevoir une lettre du Marquis qui me Mande que la flotte francoise à partie le 8 de Road Island, et qu’un Corps de trouppes est partie de New-York pour secourir Arnold. D’apres cela la Guerre se porterat tres Vigoureusement dans peut des jours dans cette partie. Ce qui doit nous engager de continue nos préparatifs avec Vigeur. Il serat surtout necessaire de nous pourvoir des provisions, sans cependant porter des Magazins trop en avant. Je le soumet a Votre Exellence, quel seront les Moyens les plus sure, pour atteindre cet object. A moi il me semble que les Rivieres de York et James seront toujours les Voies les plus sures pour attirer nos Vivre en haut du païs avec le moins de Risque et de depenses.
Quoique le nombre des trouppes que J’ai demandé pour L’entreprise sur Portsmouth n’est pas encore complet et que le Genl. Muhlenberg n’avait que 2030 au Lieux de 2500 qu’il devait avoir, J’espere qu’avec la Milice de Chesterfield et Danviddy dont J’ai rencontrés aujourdhui des partie, Le nombre serat suffisant, pourvue que nous puissions les tenir ensemble J’usqu’a L’enouëment de la Scene, ce qui se deciderat dans peut des jour.
 
Je promet a Votre Exellence que je ne tiendrai pas un homme plus longtems en Campagne, qu’il ne serat absolument neccessaire.
Une chose sur laquelle je souhaite la continuation de nos preparatifs, est d’assemblé les outils neccessaires pour les batterie et tranchees: a plus forte Raison que L’Ennemi est actuellement si bien retranché a Portsmouth, qu’il n’est plus question de L’Emporter d’un coup de Main. Collonel Senf est a meme de donner a Votre Exellence la Meillieure enumeration des Articles les plus neccessaire pour cet objet.
Je saisie cette occasion pour recommander encore cet officier a Votre Exellence; Persuader que L’Etat ferat en Lui une Acquisition bien interressant. Collonel Walker m’a dit qu’il ne S’agissait que du Rang de Collonel, sur quoi L’assemblé hesite en consequence d’un Resolve du Congrès. Si Mr. Senf n’etoit deja employé dans ce rang par L’Etat de la Caroline ce Resolve du Congrès serait certainement un obstacle. Mais comme il ne s’agit point d’un nouveau appointement et qu’il ne fait que passer du service d’un Etat dans celui d’un autre, avec le meme rang et les memes Emolumens dont il jouissait auparavent, Il me semble que cette difficulté cesserat d’etre une, aussi tot qu’il plait a L’etat d’accepter ses services sous les termes que je Viens de mentionné, sans faire un nouveau Appointement. La Scene qui se prepare sur nos Cotes est un Motif de plus qui me fais de[sirer] que cet Officier fut plus fixé pour cet etat, ou ses services dans ce moment seront des plus Essentielles.
Malgré que la Presence de Mr: le Marquis, m’enleve une partie de la Correspondence avec Votre Exellence je ne manquerai pas de Vous faire part, de tout cequi se passe ici, et je Vous suplie d’etre bien persuade du parfait respect avec lequel J’ai L’honneur d’etre Monsieur De Votre Exellence le tres humble et tres obeissant ser[viteur]

Steuben

